Title: To Thomas Jefferson from Hugh Williamson, 10 September 1801
From: Williamson, Hugh
To: Jefferson, Thomas


Sir
New York 10th Septr. 1801.
This will be handed you by my brother John Williamson who now for the first Time has expressed a desire of being introduced to the President of the United States, for it is but a short Time since a system of government has been abdicated which for many years he has zealously opposed. Not that he is a bad citizen or pleased with controversy but he served his native country in arms during the revolution war and he does not forget that he had an Enemy who since the war has given too many proofs of hollow friendship.
My brother settled as a merchant, in Charleston, South Carolina, at the End of the war. That city as you know had been some years in the Possession of the Enemy and its commerce after the war was chiefly managed by British agents. Their first representative in Congress was little Wm Smith, himself warm from England & warmly supported by British influence. The Treaty, called Jay’s, was uniformly supported by the same Influence and the same men. Parties were soon formed in Charleston; They were government or anti government men; Treaty or antitreaty men. Captn: Williamson chanced to be one of the very few American merchants in Charleston whose commercial capital placed him above the necessity of seeking British credit. He spoke and acted with perfect freedom. As he could not be suspected of sinister or selfish views and was by all who knew him of blameless Integrity his influence at elections was the greater, for he had embraced many opportunities of serving his fellow Citizens. He has now the satisfaction to find that a great and decided majority through the State have embraced the same political opinions with himself.
If there is any individual in Charleston of whose integrity or political opinions you may wish to be informed I think my brother will tell you what he knows of him or them with truth and sincerity.
I have the honour to be with the utmost consideration & Respect Your most obedient and very humble Servant
Hu Williamson
